Citation Nr: 0427039	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  97-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for a headache 
disorder.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The appellant is a veteran who had active service from August 
1980 to August 1984 and from January 1986 to April 1995.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  November 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board, last in June 2003, when 
it was remanded to the RO for additional development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As indicated previously, in June 2003 this case was remanded 
by the Board to the RO for additional development.  It was 
noted in that remand that since there was no current evidence 
of the veteran's claimed left shoulder disability, he should 
be allowed to provide evidence of a left shoulder disability, 
and if shown, he should then be afforded a VA medical 
examination of the left shoulder.  

The June 2003 Board remand also noted that the veteran may 
not have been contacted by VA at his correct address; ordered 
a VA medical examination and opinion in regard to the claim 
seeking service connection for erectile dysfunction; and 
ordered a VA examination to evaluate the veteran's headache 
disorder.  

A review of the claims folder shows that at the time of the 
June 2003 Board remand the veteran was incarcerated (which 
may not been known to VA at the time).  He has since been 
released.  The claims folder also reflects that the veteran's 
correct address has been clarified.  Consequently (despite 
the previous remands and delay) another attempt at the 
development previously sought is indicated.  

Accordingly, the case is REMANDED to the RO for the following:
1.  The veteran should be provided 
an opportunity to present evidence 
of a left shoulder disability 
related to service. 

2.  If the veteran submits (or 
identifies for VA to obtain) the 
evidence sought above, he should be 
scheduled for a VA orthopedic 
examination to ascertain whether it 
is at least as likely as not that he 
has a left shoulder disability 
related to service. His claims 
folder must be reviewed by the 
examiner in conjunction with the 
examination. The examiner should 
explain the rationale for any 
opinion given.  

3.  The RO should arrange for a VA 
genitourinary disorders examination 
to determine whether the veteran has 
erectile dysfunction and, if so, its 
likely etiology. The veteran's 
claims folder must be reviewed by 
the examiner in conjunction with the 
examination. Any testing deemed 
necessary should be performed. The 
examiner should specifically opine 
whether it is at least as likely as 
not that any erectile dysfunction is 
related to surgical treatment of the 
veteran's cervical spine disability. 
The examiner should explain the 
rationale for any opinion given.    

4.  The RO should also arrange for a VA 
medical examination to determine the 
severity of the veteran's service 
connected headache disorder. The examiner 
should have the claims folder available 
for review in conjunction with the 
examination. The examiner should address 
whether the veteran's service-connected 
headaches result in prolonged attacks or 
prostrating attacks, and if so their 
frequency.  The examiner should explain 
the rationale for any opinion given.

5.  The RO should then readjudicate the 
claims.  If any remains denied, the RO 
should furnish the veteran and his 
attorney an appropriate supplemental 
statement of the case.  They should be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


